1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     AL-QUAN JACKSON,                           )    Case No. CV 12-10393-JLS (JEM)
12                                              )
                               Plaintiff,       )
13                                              )    AMENDED JUDGMENT
                  v.                            )
14                                              )
     LEROY BACA, et al.,                        )
15                                              )
                               Defendants.      )
16                                              )
17
           In accordance with the Order Granting In Part and Denying In Part Plaintiff’s Motion
18
     to Alter or Amend the Judgment filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21

22
     DATED: March 25, 2019
23                                                      JOSEPHINE L. STATON
                                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28
